Citation Nr: 1404519	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-28 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of a right ankle injury, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for narcolepsy.

3.  Entitlement to service connection for a disability manifested by dizziness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1989 to April 1996 and from June 2006 to October 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the RO that denied a disability rating in excess of 10 percent for service-connected residuals of a right ankle injury; and denied service connection for narcolepsy, and for dizziness.  The Veteran timely appealed.

In November 2011, the Veteran testified during a hearing before the undersigned at the RO.  

The issues were remanded by the Board in May 2012.  At that time the issue of entitlement to service connection for acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), anxiety, and depression was also on appeal.  In a March 2013 decision, the RO granted service connection for PTSD; therefore, the issue is no longer on appeal.  

In rating decisions dated in February and November 2013, the RO assigned a temporary total disability (TTR) evaluation for the Veteran's right ankle disorder based on convalescence from December 7, 2012 to May 31, 2013.  The current appeal with consider an increased rating, exclusive of that time. 

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work, and has not alleged that his service-connected residuals of a right ankle injury prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the 'Virtual VA' system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets having to remand the remaining issues of the Veteran's appeal.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

For his service-connected right ankle disorder, the Board notes that the Veteran underwent surgery for his right ankle disorder in December 2012.  He last underwent a VA examination in December 2012, the day prior to surgery.  Although there are VA treatment records for the right ankle post-surgery, the Veteran was not afforded a new VA examination.  Therefore, another VA examination is necessary to determine the nature and severity of the Veteran's right ankle disorder.  The Board notes the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

In March 2012, the Board remanded the issues of entitlement to service connection for dizziness and narcolepsy for a VA examination.  The Veteran underwent a VA examination in April 2012.  The examiner noted that the Veteran's narcolepsy was not diagnosed until 2004.  In May 2012, additional VA treatment records pertaining to his dizziness and narcolepsy claims were obtained and associated with the claims file.  These records include an additional polysomnogram dated in May 2002.  The claims file should be returned to the April 2012 VA examiner for an addendum opinion which takes into consideration these additional records.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, for evaluation of the service-connected residuals of a right ankle injury.  The entire claims file, access to Virtual VA, and a complete copy of this remand must be made available to the examiner(s), and the report of the examination(s) should note review of the file.  All appropriate tests, including X-rays of the right ankle, should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify all current residuals of a right ankle injury.

The examiner should conduct range of motion studies of the right ankle, reported in degrees, with normal ranges provided for comparison purposes.  The examiner should also indicate whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right ankle.  If pain on motion is indicated, the examiner should note at which point pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran's service-connected residuals of a right ankle injury present moderate or marked disability, if appropriate; and whether the Veteran experiences any ankylosis of the right ankle, and, if so, the extent of such ankylosis.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

2.  Return the claims file to the April 2012 VA examiner for an opinion as to whether the Veteran's narcolepsy and dizziness underwent a permanent increase in active service or within the first post-service year; and if so, whether there is clear and unmistakable evidence that such increase was due to the natural progress of the condition.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this remand must be provided to the examiner designated to examine the Veteran, and the addendum opinion should note review of the claims file.

3.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


